Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 1 of 27 PageID #: 983



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

UNITED SERVICES AUTOMOBILE                   )
ASSOCIATION                                  )
a Texas reciprocal inter-insurance exchange, )
                                             )
               Plaintiff,                    )
                                             )     Civil Action No. 2:18-CV-366
        v.                                   )
                                             )     JURY TRIAL DEMANDED
WELLS FARGO BANK, N.A.,                      )
a national banking association,              )
                                             )
                Defendant.                   )




                                    PROTECTIVE ORDER

       Plaintiff United States Automobile Association (“Plaintiff”) and Defendant Wells Fargo

Bank, N.A. (“Defendant”) anticipate that documents, testimony, or information containing or

reflecting confidential, proprietary, trade secret, and/or commercially sensitive information

are likely to be disclosed or produced during the course of discovery, initial disclosures, and

supplemental disclosures in this case and request that the Court enter this Order setting forth

the conditions for treating, obtaining, and using such information.

       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Court finds good

cause for the following Agreed Protective Order Regarding the Disclosure and Use of

Discovery Materials (“Order” or “Protective Order”).

1.     PURPOSES AND LIMITATIONS

       (a)     Protected Material designated under the terms of this Protective Order shall be

used by a Receiving Party solely for this case, and shall not be used directly or indirectly for any

other purpose whatsoever.
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 2 of 27 PageID #: 984




       (b)     The Parties acknowledge that this Order does not confer blanket protections on all

disclosures during discovery, or in the course of making initial or supplemental disclosures under

Rule 26(a). Designations under this Order shall be made with care and shall not be made absent

a good faith belief that the designated material satisfies the criteria set forth below. If it comes to

a Producing Party’s attention that designated material does not qualify for protection at all, or

does not qualify for the level of protection initially asserted, the Producing Party must promptly

notify all other Parties that it is withdrawing or changing the designation.

2.     DEFINITIONS
       (a)     “Discovery Material” means all items or information, including from any non-

party, regardless of the medium or manner generated, stored, or maintained (including, among

other things, testimony, transcripts, or tangible things) that are produced, disclosed, or generated

in connection with discovery or Rule 26(a) disclosures in this case.

       (b)     “Outside Counsel” means (i) outside counsel who appear on the pleadings as

counsel for a Party and (ii) partners, associates, and staff of such counsel to whom it is

reasonably necessary to disclose the information for this litigation.

       (c)     “Patents-in-suit” means U.S. Patent Nos. 8,392,332, 8,708,227, 9,224,136, 10,013,605,

and 10,013,681, and any other patent asserted in this action, as well as any related patents, patent

applications, provisional patent applications, continuations, and/or divisionals.

       (d)      “Party” means any party to this case, including all of its officers, directors,

employees, consultants, retained experts, and outside counsel and their support staffs.

       (e)     “Producing Party” means any Party or non-party that discloses or produces any

Discovery Material in this case.

       (f)     “Protected Material” means any Discovery Material that is designated as

“CONFIDENTIAL,”           “CONFIDENTIAL            -    ATTORNEYS’          EYES       ONLY,”       or

“CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE,” as provided

for in this Order. Protected Material shall not include: (i) advertising materials that have been




                                                 -2-
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 3 of 27 PageID #: 985




actually published or publicly disseminated; and (ii) materials that show on their face they have

been disseminated to the public.

       (g)     “Receiving Party” means any Party who receives Discovery Material from a

Producing Party.

       (h)      “Source Code” means computer code, scripts, assembly, binaries, object code,

source code listings and descriptions of source code, object code listings and descriptions of

object code, and Hardware Description Language (HDL) or Register Transfer Level (RTL) files

that describe the hardware design of any ASIC or other chip.
3.     COMPUTATION OF TIME

       The computation of any period of time prescribed or allowed by this Order shall be

governed by the provisions for computing time set forth in Federal Rules of Civil Procedure 6

and any related Local Rules.

4.     SCOPE

       (a)     The protections conferred by this Order cover not only Discovery Material

governed by this Order as addressed herein, but also any information copied or extracted

therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus testimony,

conversations, or presentations by Parties or their counsel in court or in other settings that might

reveal Protected Material.

       (b)     Nothing in this Protective Order shall prevent or restrict a Producing Party’s own

disclosure or use of its own Protected Material for any purpose, and nothing in this Order shall

preclude any Producing Party from showing its Protected Material to an individual who prepared

the Protected Material.

       (c)     Nothing in this Order shall be construed to prejudice any Party’s right to use any

Protected Material in court or in any court filing with the consent of the Producing Party or by

order of the Court.




                                               -3-
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 4 of 27 PageID #: 986




       (d)     This Order is without prejudice to the right of any Party to seek further or

additional protection of any Discovery Material or to modify this Order in any way, including,

without limitation, an order that certain matter not be produced at all.

5.     DURATION

       Even after the termination of this case, the confidentiality obligations imposed by this

Order shall remain in effect until a Producing Party agrees otherwise in writing or a court order

otherwise directs.

6.     ACCESS TO AND USE OF PROTECTED MATERIAL
       (a)      Basic Principles. All Protected Material shall be used solely for this case or any

related appellate proceeding, and not for any other purpose whatsoever, including without

limitation any other litigation, patent prosecution or acquisition, patent reexamination or reissue

proceedings, or any business or competitive purpose or function. Protected Material shall not be

distributed, disclosed or made available to anyone except as expressly provided in this Order.

       (b)     Patent Prosecution Bar. Absent the written consent of the Producing Party, any

person who receives one or more items designated “CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SOURCE CODE” by the

opposing party shall not be involved, directly or indirectly, in any of the following activities: (i)

advising on, consulting on, preparing, prosecuting, drafting, editing, and/or amending of patent

applications, specifications, claims, and/or responses to office actions, or otherwise affecting the

scope of claims in patents or patent applications relating to the functionality, operation, and

design of any check processing methods or systems (generally or as described in any patent in

suit), before any foreign or domestic agency, including the United States Patent and Trademark

Office; and (ii) the acquisition of patents (including patent applications), or the rights to any such

patents or patent applications with the right to sublicense, relating to check processing methods

or systems.    These prohibitions are not intended to and shall not preclude counsel from

participating in post-grant proceedings initiated by a Party, as long as the counsel does not

participate in claim amendments.            These prohibitions shall begin when access to


                                                -4-
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 5 of 27 PageID #: 987




“CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “CONFIDENTIAL – ATTORNEYS’

EYES ONLY – SOURCE CODE” materials are first received by the affected individual, and

shall end two (2) years after the final resolution of this action, including all appeals.

           (c)   Secure Storage, No Export. Protected Material must be stored and maintained by

a Receiving Party at a location in the United States and in a secure manner that ensures that

access is limited to the persons authorized under this Order.           To ensure compliance with

applicable United States Export Administration Regulations, Protected Material may not be

exported outside the United States or released to any foreign national (even if within the United

States).
           (d)   Legal Advice Based on Protected Material. Nothing in this Protective Order shall

be construed to prevent counsel from advising their clients with respect to this case based in

whole or in part upon Protected Materials, provided counsel does not disclose the Protected

Material itself except as provided in this Order.

           (e)   Limitations. Nothing in this Order shall restrict in any way a Producing Party’s

use or disclosure of its own Protected Material. Nothing in this Order shall restrict in any way

the use or disclosure of Discovery Material by a Receiving Party: (i) that is or has become

publicly known through no fault of the Receiving Party; (ii) that is lawfully acquired by or

known to the Receiving Party independent of the Producing Party; (iii) previously produced,

disclosed and/or provided by the Producing Party to the Receiving Party or a non-party without

an obligation of confidentiality and not by inadvertence or mistake; (iv) with the consent of the

Producing Party; or (v) pursuant to order of the Court.

7.         DESIGNATING PROTECTED MATERIAL

           (a)   Available Designations. Any Producing Party may designate Discovery Material

with any of the following designations, provided that it meets the requirements for such

designations as provided for herein: “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’

EYES ONLY,” or “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE

CODE.”


                                                 -5-
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 6 of 27 PageID #: 988




       (b)     Written Discovery and Documents and Tangible Things.              Written discovery,

documents (which include “electronically stored information,” as that phrase is used in Federal

Rule of Procedure 34 and this Court’s related E-Discovery Order), and tangible things that meet

the requirements for the confidentiality designations listed in Paragraph 7(a) may be so

designated by placing the appropriate designation on every page of the written material prior to

production. For digital files being produced, the Producing Party may mark each viewable page

or image with the appropriate designation, and mark the medium, container, and/or

communication in which the digital files were contained. In the event that original documents

are produced for inspection, the original documents shall be presumed “CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” during the inspection and re-designated, as appropriate during the

copying process.
       (c)     Native Files.    Where electronic files and documents are produced in native

electronic format, such electronic files and documents shall be designated for protection under

this Order by appending to the file names or designators information indicating whether the file

contains     “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or

“CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE,” material, or

shall use any other reasonable method for so designating Protected Materials produced in

electronic format. When electronic files or documents are printed for use at deposition, in a court

proceeding, or for provision in printed form to an expert or consultant pre-approved pursuant to

Paragraph 12 below, the party printing the electronic files or documents shall affix a legend to

the printed document corresponding to the designation of the Designating Party and including

the production number and designation associated with the native file.

       (d)     Depositions and Testimony.         Parties or testifying persons or entities may

designate depositions and other testimony with the appropriate designation by indicating on the

record at the time the testimony is given or by sending written notice of how portions of the

transcript of the testimony is designated within thirty (30) days of receipt of the transcript of the

testimony. If no indication on the record is made, all information disclosed during a deposition


                                                -6-
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 7 of 27 PageID #: 989




shall be deemed “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” until the time within

which it may be appropriately designated as provided for herein has passed. If a party does not

designate within thirty (30) days of receipt of the transcription, it shall be deemed non-

confidential. Any Protected Material that is used in the taking of a deposition shall remain

subject to the provisions of this Protective Order, along with the transcript pages of the deposition

testimony dealing with such Protected Material.        In such cases the court reporter shall be

informed of this Protective Order and shall be required to operate in a manner consistent with

this Protective Order. In the event the deposition is videotaped, the original and all copies of the

videotape shall be marked by the video technician to indicate that the contents of the videotape

are subject to this Protective Order, substantially along the lines of “This videotape contains

confidential testimony used in this case and is not to be viewed or the contents thereof to be

displayed or revealed except pursuant to the terms of the operative Protective Order in this

matter or pursuant to written stipulation of the parties.” Counsel for any Producing Party

shall have the right to exclude from oral depositions, other than the deponent, deponent’s

counsel, the reporter and videographer (if any), any person who is not authorized by this

Protective Order to receive or access Protected Material based on the designation of such

Protected Material.     Such right of exclusion shall be applicable only during periods of

examination or testimony regarding such Protected Material.

8.     DISCOVERY MATERIAL DESIGNATED AS “CONFIDENTIAL”

       (a)     A Producing Party may designate Discovery Material as “CONFIDENTIAL” if it

contains or reflects confidential, proprietary, and/or commercially sensitive information.

       (b)     Unless otherwise ordered by the Court, Discovery Material designated as

“CONFIDENTIAL” may be disclosed only to the following:

               (i)     The Receiving Party’s Outside Counsel, such counsel’s immediate

paralegals and staff, and any copying or clerical litigation support services working at the

direction of such counsel, paralegals, and staff;




                                                -7-
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 8 of 27 PageID #: 990




               (ii)    Not more than one (1) corporate representative of the Receiving Party who

is an officer or employee of the Receiving Party, who may be, but need not be, in-house counsel

for the Receiving Party to whom disclosure is reasonably necessary for this case, provided that:

(a) such person has agreed to be bound by the provisions of the Protective Order by signing a

copy of Exhibit A; and (b) no unresolved objections to such disclosure exist after proper

notice has been given to all Parties as set forth in Paragraph 12 below;

               (iii)   Not more than three (3) in-house counsel of the Receiving Party, as well

as their immediate paralegals and staff to whom disclosure is reasonably necessary for this case,

provided that: (a) each such person has agreed to be bound by the provisions of the Protective

Order by signing a copy of Exhibit A; and (b) no unresolved objections to such disclosure

exist after proper notice has been given to all Parties as set forth in Paragraph 12 below;

               (iv)    Any outside expert or consultant retained by the Receiving Party to assist

in this action, including their employees, provided that disclosure is only to the extent necessary

to perform such work; and provided that: (a) such expert or consultant has agreed to be bound

by the provisions of the Protective Order by signing a copy of Exhibit A; (b) such expert or

consultant is not a current officer, director, or employee of a Party or of a competitor of a Party,

nor anticipated at the time of retention to become an officer, director or employee of a Party or of

a competitor of a Party; (c) such expert or consultant accesses the materials in the United States

only, and does not transport them to or access them from any foreign jurisdiction; and (d) no

unresolved objections to such disclosure exist after proper notice has been given to all Parties as

set forth in Paragraph 12 below;

               (v)     Court reporters, stenographers and videographers retained to record

testimony taken in this action;

               (vi)    The Court, jury, and court personnel;

               (vii)   Graphics, translation, design, and/or trial consulting personnel, having

first agreed to be bound by the provisions of the Protective Order by signing a copy of

Exhibit A;


                                               -8-
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 9 of 27 PageID #: 991




                (viii) Mock jurors who have signed an undertaking or agreement agreeing not to

publicly disclose Protected Material and to keep any information concerning Protected Material

confidential;
                (ix)   Any mediator who is assigned to hear this matter, and his or her staff,

subject to their agreement to maintain confidentiality to the same degree as required by this

Protective Order;

                (x)    In any CBM or other post-grant proceeding so long as the same

protections set forth herein apply to said proceeding; and

                (xi)   Any other person with the prior written consent of the Producing Party.


9.     DISCOVERY          MATERIAL          DESIGNATED          AS      “CONFIDENTIAL            –

       ATTORNEYS’ EYES ONLY”

       (a)      A Producing Party may designate Discovery Material as “CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” if it contains or reflects information that is extremely confidential

and/or sensitive in nature and the Producing Party reasonably believes that the disclosure of such

Discovery Material is likely to cause economic harm or significant competitive disadvantage to

the Producing Party. The Parties agree that the following information, if non-public, shall be

presumed to merit the “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” designation: trade
secrets, pricing information, financial data, sales information, sales or marketing forecasts or

plans, business plans, sales or marketing strategy, product development information, engineering

documents, testing documents, employee information, and other non-public information of

similar competitive and business sensitivity.

       (b)      Unless otherwise ordered by the Court, Discovery Material designated as

“CONFIDENTIAL – ATTORNEYS’ EYES ONLY” may be disclosed only to:

                (i)    The Receiving Party’s Outside Counsel, provided that such Outside

Counsel is not involved in competitive decision-making, as defined by U.S. Steel v. United

States, 730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a competitor of a Party,


                                                -9-
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 10 of 27 PageID #: 992




and such Outside Counsel’s immediate paralegals and staff, and any copying or clerical litigation

support services working at the direction of such counsel, paralegals, and staff;

               (ii)    Not more than three (3) in-house counsel of the Receiving Party, as well

as their immediate paralegals and staff to whom disclosure is reasonably necessary for this case,

provided that: (a) each such person has agreed to be bound by the provisions of the Protective

Order by signing a copy of Exhibit A; and (b) no unresolved objections to such disclosure

exist after proper notice has been given to all Parties as set forth in Paragraph 12 below;

               (iii)   Any outside expert or consultant retained by the Receiving Party to assist

in this action, including their employees, provided that disclosure is only to the extent necessary

to perform such work; and provided that: (a) such expert or consultant has agreed to be bound

by the provisions of the Protective Order by signing a copy of Exhibit A; (b) such expert or

consultant is not a current officer, director, or employee of a Party or of a competitor of a Party,

nor anticipated at the time of retention to become an officer, director, or employee of a Party or

of a competitor of a Party; (c) such expert or consultant is not involved in competitive decision-

making, as defined by U.S. Steel v. United States, 730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on

behalf of a Party or a competitor of a Party; (d) such expert or consultant accesses the materials

in the United States only, and does not transport them to or access them from any

foreign jurisdiction; and (e) no unresolved objections to such disclosure exist after proper notice

has been given to all Parties as set forth in Paragraph 12 below;

               (iv)    Court reporters, stenographers and videographers retained to record

testimony taken in this action;

               (v)     The Court, jury, and court personnel;

               (vi)    Graphics, translation, design, and/or trial consulting personnel, having

first agreed to be bound by the provisions of the Protective Order by signing a copy of

Exhibit A;




                                               - 10 -
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 11 of 27 PageID #: 993




                (vii)   Mock jurors who have signed an undertaking or agreement agreeing not to

publicly disclose Protected Material and to keep any information concerning Protected Material

confidential;

                (viii) Any mediator who is assigned to hear this matter, and his or her staff,

subject to their agreement to maintain confidentiality to the same degree as required by this

Protective Order;

                (ix)    In any CBM or other post-grant proceeding so long as the same

protections set forth herein apply to said proceeding; and

                (x)     Any other person with the prior written consent of the Producing Party.
10.    DISCOVERY MATERIAL DESIGNATED AS “CONFIDENTIAL – OUTSIDE

       ATTORNEYS’ EYES ONLY - SOURCE CODE”

       (a)      To the extent production of Source Code becomes necessary to the prosecution or

defense of the case, a Producing Party may designate Source Code as “CONFIDENTIAL –

OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE” if it comprises or includes

confidential, proprietary, and/or trade secret Source Code.

       (b)      Nothing in this Order shall be construed as a representation or admission that

Source Code is properly discoverable in this action, or to obligate any Party to produce any

Source Code.

       (c)      Unless otherwise ordered by the Court, Discovery Material designated as

“CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE” shall be

subject to the provisions set forth in Paragraph 11 below, and may be disclosed, subject to

Paragraph 11 below, solely to:

                (i)     The Receiving Party’s Outside Counsel, provided that such Outside

Counsel is not involved in competitive decision-making, as defined by U.S. Steel v. United

States, 730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a competitor of a Party,

and such Outside Counsel’s immediate paralegals and staff, and any copying or clerical litigation

support services working at the direction of such counsel, paralegals, and staff;


                                               - 11 -
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 12 of 27 PageID #: 994




               (ii)     Any outside expert or consultant retained by the Receiving Party to assist

in this action, provided that disclosure is only to the extent necessary to perform such work; and

provided that: (a) such expert or consultant has agreed to be bound by the provisions of the

Protective Order by signing a copy of Exhibit A; (b) such expert or consultant is not a current

officer, director, or employee of a Party or of a competitor of a Party, nor anticipated at the time

of retention to become an officer, director or employee of a Party or of a competitor of a Party;

(c) such expert or consultant is not involved in competitive decision-making, as defined by U.S.

Steel v. United States, 730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a

competitor of a Party; and (d) no unresolved objections to such disclosure exist after proper

notice has been given to all Parties as set forth in Paragraph 12 below;

               (iii)    Court reporters, stenographers and videographers retained to record

testimony taken in this action;

               (iv)     The Court, jury, and court personnel;

               (v)      Any mediator who is assigned to hear this matter, and his or her staff,

subject to their agreement to maintain confidentiality to the same degree as required by this

Protective Order; and

               (vi)     Any other person with the prior written consent of the Producing Party.
11.    DISCLOSURE AND REVIEW OF SOURCE CODE

       (a)     Any Source Code that is produced by a party shall be made available for

inspection in electronic format at an office of its outside counsel, or any other location mutually

agreed by the Parties. The Receiving Party shall make reasonable efforts to restrict its requests

for such access to the Source Code to normal business hours, which for purposes of this paragraph

shall be 8:00 a.m. through 6:00 p.m. However, upon reasonable notice from the Receiving Party,

the Producing Party shall make reasonable efforts to accommodate the Receiving Party’s request

for access to the Source Code outside of normal business hours. The Parties agree to cooperate in

good faith such that maintaining the Producing Party’s Source Code material at the offices of its




                                               - 12 -
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 13 of 27 PageID #: 995




outside counsel shall not unreasonably hinder the Receiving Party’s ability to efficiently and

effectively conduct the prosecution or defense of this Action.

       (b)     Prior to the first inspection of any requested Source Code, the Receiving Party

shall provide seven (7) days notice of the first day on which it wishes to inspect the Source Code.

The Receiving Party shall provide three (3) days notice prior to the first day of any additional

inspection.

       (c)     Source Code that is designated “CONFIDENTIAL – OUTSIDE ATTORNEYS’

EYES ONLY - SOURCE CODE” shall be produced for inspection and review subject to the

following provisions, unless otherwise agreed by the Producing Party:

               (i)    All Source Code shall be made available by the Producing Party to the

Receiving Party’s outside counsel and/or experts in a secure room on secured computers without

Internet access or network access to other computers and on which all access ports have been

disabled (except for one printer port), as necessary and appropriate to prevent and protect against

any unauthorized copying, transmission, removal or other transfer of any Source Code outside or

away from the computer on which the Source Code is provided for inspection (the “Source Code

Computer” in the “Source Code Review Room”). The Producing Party shall initially make

Source Code available on two Source Code Computers.              Upon seven (7) days notice the

Producing Party shall provision the Source Code Computers with tools for reading the Source

Code reasonably requested by the Reviewing Party. The Reviewing Party shall provide the

license for the review tools, and either (a) a CD or DVD containing such licensed software

tool(s), or (b) instructions to download or otherwise obtain such licenses software tool(s)

pursuant to the Reviewing Party’s license.

               (ii)   The Producing Party shall provide the receiving Party with information

explaining how to start, log on to, and operate the stand-alone computer(s) in order to access the

produced Source Code material on the Source Code Computers;




                                              - 13 -
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 14 of 27 PageID #: 996




               (iii)   The Producing Party will produce Source Code material in computer

searchable format (or in the format in which the Source Code material is kept in the ordianrly

course of business) on the Source Code Computers as described above;

               (iv)    Access     to      material   designated   CONFIDENTIAL – OUTSIDE

ATTORNEYS’ EYES ONLY - SOURCE CODE shall be limited to outside counsel and outside

consultants or experts 1 (i.e., not existing employees or affiliates of a Party or an affiliate of a

Party) retained for the purpose of this litigation and approved to access such materials pursuant to

Section 12 below. A receiving Party may include excerpts of Source Code material in a

pleading, exhibit, expert report, discovery document, deposition transcript, other Court document,

provided that the Source Code documents are appropriately marked under this Order, restricted

to those who are entitled to have access to them as specified herein, and, if filed with the Court,

filed under seal in accordance with the Court’s rules, procedures and orders;

               (v)     To the extent portions of Source Code material are quoted in a

Source Code document, either (1) the entire Source Code document will be stamped and treated as

CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE or (2) those

pages containing quoted Source Code material will be separately stamped and treated

as CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE;

               (vi)    Except as set forth in paragraph 11(c)(viii) below, no electronic copies of

Source Code Material shall be made without prior written consent of the producing Party, except

as necessary to create documents which, pursuant to the Court’s rules, procedures and order,

must be filed or served electronically;

               (vii)   The receiving Party shall be permitted to make a reasonable number of

printouts and photocopies of Source Code material, all of which shall be designated and clearly


       1
         For the purposes of this paragraph, an outside consultant or expert is defined to include
the outside consultant’s or expert’s direct reports and other support personnel, such that the
disclosure to a consultant or expert who employs others within his or her firm to help in his or
her analysis shall count as a disclosure to a single consultant or expert.


                                                 - 14 -
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 15 of 27 PageID #: 997




labeled “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE,” and

the receiving Party shall maintain a log of all such files that are printed or photocopied;

               (viii) Should such printouts or photocopies be transferred back to electronic

media, such media shall be labeled “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES

ONLY - SOURCE CODE” and shall continue to be treated as such;

               (ix)    If the receiving Party’s outside counsel, consultants, or experts obtain

printouts or photocopies of Source Code material, the receiving Party shall ensure that such

outside counsel, consultants, or experts keep the printouts or photocopies in a secured locked

area in the offices of such outside counsel, consultants, or expert. The receiving Party may also

temporarily keep the printouts or photocopies at: (i) the Court for any proceedings(s) relating to

the Source Code material, for the dates associated with the proceeding(s); (ii) the sites where any

deposition(s) relating to the Source Code material are taken, for the dates associated with the

deposition(s); and (iii) any intermediate location reasonably necessary to transport the printouts or

photocopies (e.g., a hotel prior to a Court proceeding or deposition);

               (x)     A producing Party’s Source Code material may only be transported by the

receiving Party at the direction of a person authorized under paragraph 11(c)(iv) above to another

person authorized under paragraph 11(c)(iv) above, on paper or removable electronic media that

is encrypted or otherwise password protected (e.g., a DVD, CD-ROM, or flash memory “stick”)

via hand carry, Federal Express or other similarly reliable courier. Source Code material may

not be transported or transmitted electronically over a network of any kind, including a LAN, an

intranet, or the Internet. Source Code material may only be transported electronically for the

purpose of Court proceeding(s) or deposition(s) as set forth in paragraph 11(c)(ix) above and is at

all times subject to the transport restrictions set forth herein. But, for those purposes only, the

Source Code materials may be loaded onto a stand-alone computer;

               (xi)    The Producing Party may visually monitor the activities of the Receiving

Party’s representatives during any Source Code review, but only to ensure that no unauthorized




                                               - 15 -
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 16 of 27 PageID #: 998




electronic records of the Source Code and no information concerning the Source Code are being

created or transmitted in any way;

               (xii)   The Producing Party shall make available a laser printer with

commercially reasonable printing speeds for on-site printing during inspection of the Source

Code and with pre-Bates numbered paper that is pre-designated “CONFIDENTIAL – OUTSIDE

ATTORNEYS’ EYES ONLY – SOURCE CODE”. The Receiving Party may print limited

portions of the Source Code that the Receiving Party has determined to be directly relevant to its

claims or defenses after reviewing such portions of code on-site in the first instance. Any printed

portion that consists of more than fifty (50) pages of a continuous block of Source Code shall be

presumed to be excessive, and the burden shall be on the Receiving Party to demonstrate the

need for such a printed copy. The Receiving Party shall not print Source Code in order to review

blocks of Source Code elsewhere in the first instance, i.e., as an alternative to reviewing that

Source Code electronically on the Source Code Computer, as the Parties acknowledge and agree

that the purpose of the protections herein would be frustrated by printing portions of code for

review and analysis elsewhere, and that printing is permitted only when necessary to facilitate

the preparation of the Receiving Party’s claims or defenses in this matter. Upon printing any

such portions of Source Code, the printed pages shall be collected by the Producing Party.

Within one (1) day, the Producing Party shall provide one copy set of such pages to the Receiving

Party and inform the Receiving Party whether it objects that the printed portions are excessive

and/or not done for a permitted purpose. If the Producing Party objects to the scope of the

printed Source Code, the Parties shall meet and confer within 2 business days following

notification of an objection. If, after meeting and conferring, the Producing Party and the

Receiving Party cannot resolve the objection, the Receiving Party shall be entitled to seek a Court

resolution of whether the printed Source Code in question is narrowly tailored and was printed for

a permitted purpose. Unless otherwise stated above with regard to consecutive pages, the burden

shall be on the Producing Party to demonstrate that such printed portions are more than is




                                              - 16 -
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 17 of 27 PageID #: 999




reasonably necessary for a permitted purpose. The printed pages shall constitute part of the

Source Code produced by the Producing Party in this action.

               (xiii) All persons who will review a Producing Party’s Source Code on behalf of

a Receiving Party, including members of a Receiving Party’s outside law firm, shall be identified

in writing to the Producing Party at least five (5) days in advance of the first time that such

person reviews such Source Code.          Such identification shall be in addition to any other

disclosure required under this Order. All persons viewing Source Code shall sign on each day

they view Source Code a log that will include the names of persons who enter the locked room to

view the Source Code and when they enter and depart. The Producing Party shall be entitled to a

copy of the log upon one (1) day’s advance notice to the Receiving Party.

               (xiv) Unless otherwise agreed in advance by the Parties in writing, following

each day on which inspection is done under this Order, the Receiving Party’s outside counsel

and/or experts shall remove all notes, documents, and all other materials from the Source Code

Review Room. The Producing Party shall not be responsible for any items left in the room

following each inspection session, and the Receiving Party shall have no expectation of

confidentiality for any items left in the room following each inspection session without a

prior agreement to that effect. Proper identification of all authorized persons shall be provided

prior to any access to the secure room or the computer containing Source Code.            Proper

identification requires showing, at a minimum, a photo identification card sanctioned by the

government of any State of the United States, by the government of the United States, or by the

nation state of the authorized person’s current citizenship. Access to the secure room or the

Source Code Computer may be denied, at the discretion of the supplier, to any individual who

fails to provide proper identification.

               (xv)    Other than as provided above, the Receiving Party will not copy, remove,

or otherwise transfer any Source Code from the Source Code Computer including, without

limitation, copying, removing, or transferring the Source Code onto any recordable media or




                                               - 17 -
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 18 of 27 PageID #: 1000




recordable device. The Receiving Party will not transmit any Source Code in any way from the

Producing Party’s facilities or the offices of its outside counsel of record.

12.     NOTICE OF DISCLOSURE

        (a)     Prior to disclosing any Protected Material to any person described in Paragraphs

8(b)(ii), 8(b)(iii)8(b)(ii), 8(b)(iv), 9(b)(ii), 9(b)(iii), or 10(c)(ii) (referenced below as “Person”),

the Party seeking to disclose such information shall provide the Producing Party with written

notice that includes:

                (i)     the name of the Person;

                (ii)    an up-to-date curriculum vitae of the Person;

                (iii)   the present employer and title of the Person;

                (iv)    an identification of all of the Person’s past and current employment and

consulting relationships, including direct relationships and relationships through entities owned

or controlled by the Person, including but not limited to an identification of any individual or

entity with or for whom the person is employed or to whom the person provides consulting

services relating to the design, development, operation, or patenting of computer and mobile

operating systems, or relating to the acquisition of intellectual property assets relating to

computer and mobile operating systems;

                (v)     an identification of all pending patent applications on which the Person is

named as an inventor, in which the Person has any ownership interest, or as to which the Person

has had or anticipates in the future any involvement in advising on, consulting on, preparing,

prosecuting, drafting, editing, amending, or otherwise affecting the scope of the claims; and

                (vi)    a list of the cases in which the Person has testified at deposition or trial

within the last five (5) years.

                (vii)   within ten (10) days of disclosure the receiving Party in writing that it

objects to disclosure of Protected Material to the consultant or expert. The Parties agree to

promptly confer and use good faith to resolve any such objection. If the Parties are unable to

resolve any objection, the objecting Party may file a motion with the Court within fifteen (15)


                                                 - 18 -
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 19 of 27 PageID #: 1001




days of the notice, or within such other time as the Parties may agree, seeking a protective order

with respect to the proposed disclosure. The objecting Party shall have the burden of proving the

need for a protective order. No disclosure shall occur until all such objections are resolved by

agreement or Court order

        (b)     Prior to receiving any Protected Material under this Order, the Person must

execute a copy of the “Agreement to Be Bound by Protective Order” (Exhibit A hereto) and

serve it on all Parties.

13.     CHALLENGING DESIGNATIONS OF PROTECTED MATERIAL
        (a)     A Party shall not be obligated to challenge the propriety of any designation of

Discovery Material under this Order at the time the designation is made, and a failure to do so

shall not preclude a subsequent challenge thereto.

        (b)     Any challenge to a designation of Discovery Material under this Order shall be

written, shall be served on outside counsel for the Producing Party, shall particularly identify the

documents or information that the Receiving Party contends should be differently designated,

and shall state the grounds for the objection. Thereafter, further protection of such material shall

be resolved in accordance with the following procedures:

                (i)        The objecting Party shall have the burden of conferring either in person, in

writing, or by telephone with the Producing Party claiming protection (as well as any other

interested party) in a good faith effort to resolve the dispute. The Producing Party shall have the

burden of justifying the disputed designation;

                (ii)       Failing agreement, the Receiving Party may bring a motion to the Court

for a ruling that the Discovery Material in question is not entitled to the status and protection of

the Producing Party’s designation. The Parties’ entry into this Order shall not preclude or

prejudice either Party from arguing for or against any designation, establish any presumption that

a particular designation is valid, or alter the burden of proof that would otherwise apply in a

dispute over discovery or disclosure of information;




                                                  - 19 -
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 20 of 27 PageID #: 1002




               (iii)   Notwithstanding any challenge to a designation, the Discovery Material in

question shall continue to be treated as designated under this Order until one of the following

occurs: (a) the Party who designated the Discovery Material in question withdraws such

designation in writing; or (b) the Court rules that the Discovery Material in question is not

entitled to the designation.

14.    SUBPOENAS OR COURT ORDERS

       If at any time Protected Material is subpoenaed by any court, arbitral, administrative, or

legislative body, the Party to whom the subpoena or other request is directed shall immediately

give prompt written notice thereof to every Party who has produced such Discovery Material and

to its counsel and shall provide each such Party with an opportunity to move for a protective

order regarding the production of Protected Materials implicated by the subpoena.
15.    FILING PROTECTED MATERIAL

       (a)     Absent written permission from the Producing Party or a court Order secured after

appropriate notice to all interested persons, a Receiving Party may not file or disclose in the

public record any Protected Material.

       (b)     Any Party is authorized under Local Rule 79-5 and the section on “Sealed

Documents” in the Court’s Standing Order for Civil Cases to file under seal with the Court any

brief, document or materials that are designated as Protected Material under this Order.

However, nothing in this section shall in any way limit or detract from this Order’s requirements

as to Source Code.

16.    UNINTENTIONAL DISCLOSURE OF PRIVILEGED MATERIAL

       (a)     The production (including the production of ESI in a litigation as part of a mass

production) by a Party of Discovery Material subject to the attorney-client privilege, work-

product protection, or any other applicable privilege or protection will not waive the applicable

privilege and/or protection if a request for return of such produced Discovery Material is made

promptly after the Producing Party’s discovery of the same.




                                             - 20 -
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 21 of 27 PageID #: 1003




       (b)     If the Producing Party notifies the Receiving Party that privileged materials

(hereinafter referred to as the “Identified Materials” have been produced, each Receiving Party

shall immediately return such Protected Material or Discovery Material and all copies to the

Producing Party or destroy them, at the request of the producing party, except for any pages

containing privileged markings by the Receiving Party which shall instead be destroyed and

certified as such by the Receiving Party to the Producing Party.      (c)    The contents of the

Identified Materials shall not be disclosed to anyone who was not already aware of the contents

of them before the notice was made.

       (c)     If any receiving party is in receipt of a document from a producing party which

the receiving party has reason to believe is privileged, the receiving party shall in good faith take

reasonable steps to promptly notify the producing party of the production of that document so

that the producing party may make a determination of whether it wishes to have the documents

returned or destroyed pursuant to this Stipulated Protective Order.

       (d)     The party returning the Identified Materials may move the Court for an order

compelling production of some or all of the material returned or destroyed, but the basis for such

a motion may not be the fact or circumstances of the production
17.    INADVERTENT FAILURE TO DESIGNATE PROPERLY

       (a)     The inadvertent failure by a Producing Party to designate Discovery Material as

Protected Material with one of the designations provided for under this Order shall not waive any

such designation provided that the Producing Party notifies all Receiving Parties that such

Discovery Material is protected under one of the categories of this Order within fourteen (14)

days of the Producing Party learning of the inadvertent failure to designate. The Producing Party

shall reproduce the Protected Material with the correct confidentiality designation within seven

(7) days upon its notification to the Receiving Parties. Upon receiving the Protected Material

with the correct confidentiality designation, the Receiving Parties shall return or securely

destroy, at the Producing Party’s option, all Discovery Material that was not designated properly.




                                               - 21 -
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 22 of 27 PageID #: 1004




       (b)     A Receiving Party shall not be in breach of this Order for any use of such

Discovery Material before the Receiving Party receives such notice that such Discovery Material

is protected under one of the categories of this Order, unless an objectively reasonable person

would have realized that the Discovery Material should have been appropriately designated with

a confidentiality designation under this Order. Once a Receiving Party has received notification

of the correct confidentiality designation for the Protected Material with the correct

confidentiality designation, the Receiving Party shall treat such Discovery Material (subject to the

exception in Paragraph 17(c) below) at the appropriately designated level pursuant to the terms of

this Order.

       (c)     Notwithstanding the above, a subsequent designation of “CONFIDENTIAL,”

“CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “CONFIDENTIAL – ATTORNEYS’

EYES ONLY – SOURCE CODE” shall apply on a going forward basis and shall not disqualify

anyone who reviewed “CONFIDENTIAL,” “CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SOURCE CODE” materials

while the materials were not marked “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or

“CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SOURCE CODE” from engaging in the

activities set forth in Paragraph 6(b).
18.    INADVERTENT DISCLOSURE NOT AUTHORIZED BY ORDER

       (a)     In the event of a disclosure of any Discovery Material pursuant to this Order to

any person or persons not authorized to receive such disclosure under this Protective Order, the

Party responsible for having made such disclosure, and each Party with knowledge thereof, shall

immediately notify counsel for the Producing Party whose Discovery Material has been

disclosed and provide to such counsel all known relevant information concerning the nature and

circumstances of the disclosure. The responsible disclosing Party shall also promptly take all

reasonable measures to retrieve the improperly disclosed Discovery Material and to ensure that

no further or greater unauthorized disclosure and/or use thereof is made




                                               - 22 -
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 23 of 27 PageID #: 1005




       (b)     Unauthorized or inadvertent disclosure does not change the status of Discovery

Material or waive the right to hold the disclosed document or information as Protected.

19.    FINAL DISPOSITION

       (a)     Not later than ninety (90) days after the Final Disposition of this case, each Party

shall return all Discovery Material of a Producing Party to the respective outside counsel of the

Producing Party or destroy such Material, at the option of the Producing Party. For purposes of

this Order, “Final Disposition” occurs after an order, mandate, or dismissal finally terminating

the above-captioned action with prejudice, including all appeals.

       (b)     All Parties that have received any such Discovery Material shall certify in writing

that all such materials have been returned to the respective outside counsel of the Producing

Party or destroyed. Notwithstanding the provisions for return of Discovery Material, outside

counsel may retain one set of pleadings, correspondence and attorney and consultant work

product (but not document productions) for archival purposes, but must return any pleadings,

correspondence, and consultant work product that contain Source Code.
20.    MISCELLANEOUS

       (a)     Right to Further Relief. Nothing in this Order abridges the right of any person to

seek its modification by the Court in the future. By stipulating to this Order, the Parties do not

waive the right to argue that certain material may require additional or different confidentiality

protections than those set forth herein.

       (b)     Termination of Matter and Retention of Jurisdiction. The Parties agree that the

terms of this Protective Order shall survive and remain in effect after the Final Determination of

the above-captioned matter. The Court shall retain jurisdiction after Final Determination of this

matter to hear and resolve any disputes arising out of this Protective Order.

       (c)     Successors. This Order shall be binding upon the Parties hereto, their attorneys,

and their successors, executors, personal representatives, administrators, heirs, legal

representatives, assigns, subsidiaries, divisions, employees, agents, retained consultants and

experts, and any persons or organizations over which they have direct control.


                                               - 23 -
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 24 of 27 PageID #: 1006




       (d)     Right to Assert Other Objections. By stipulating to the entry of this Protective

Order, no Party waives any right it otherwise would have to object to disclosing or producing

any information or item. Similarly, no Party waives any right to object on any ground to use in

evidence of any of the material covered by this Protective Order. This Order shall not constitute

a waiver of the right of any Party to claim in this action or otherwise that any Discovery

Material, or any portion thereof, is privileged or otherwise non-discoverable, or is not admissible

in evidence in this action or any other proceeding.

       (e)     Burdens of Proof. Notwithstanding anything to the contrary above, nothing in
this Protective Order shall be construed to change the burdens of proof or legal standards

applicable in disputes regarding whether particular Discovery Material is confidential, which

level of confidentiality is appropriate, whether disclosure should be restricted, and if so, what

restrictions should apply.

       (f)     Modification by Court. This Order is subject to further court order based upon

public policy or other considerations, and the Court may modify this Order sua sponte in the

interests of justice. The United States District Court for Eastern District of Texas is responsible

for the interpretation and enforcement of this Order. All disputes concerning Protected Material,

however designated, produced under the protection of this Order shall be resolved by the United

States District Court for the Eastern District of Texas.

       (g)     Discovery Rules Remain Unchanged. Nothing herein shall alter or change in any

way the discovery provisions of the Federal Rules of Civil Procedure, the Local Rules for the

Eastern District of Texas, or the Court’s own orders. Identification of any individual pursuant to

this Protective Order does not make that individual available for deposition or any other form of

discovery outside of the restrictions and procedures of the Federal Rules of Civil Procedure, the

Local Rules for the Eastern District of Texas, or the Court’s own orders.




                                               - 24 -
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 25 of 27 PageID #: 1007




       So Ordered this
       Dec 13, 2018




                                -24-
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 26 of 27 PageID #: 1008



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

UNITED SERVICES AUTOMOBILE                   )
ASSOCIATION                                  )
a Texas reciprocal inter-insurance exchange, )
                                             )
               Plaintiff,                    )
                                             )
                                                   Civil Action No. 2:16-CV-366
        v.                                   )
                                                   JURY TRIAL DEMANDED
                                             )
WELLS FARGO BANK, N.A.,                      )
a national banking association,              )
                                             )
                Defendant.                   )



                              EXHIBIT A
           UNDERTAKING OF EXPERTS, CONSULTANTS, DESIGNATED
                REPRESENTATIVES, AND/OR THIRD PARTIES
                    REGARDING PROTECTIVE ORDER

       I, _________________________________________________, declare that:

1.     My address is _________________________________________________________.

       My current employer is _________________________________________________.

       My current occupation is ________________________________________________.


2.     I have received a copy of the Protective Order in this Litigation. I have carefully read

       and understand the provisions of the Protective Order.


3.     I will comply with all of the provisions of the Protective Order. I will hold in confidence,

       will not disclose to anyone not qualified under the Protective Order, and will use only for

       purposes of this Litigation any information designated as “CONFIDENTIAL,”

       “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL – OUTSIDE

       ATTORNEYS’ EYES ONLY - SOURCE CODE” that is disclosed to me.
Case 2:18-cv-00366-JRG Document 34 Filed 12/14/18 Page 27 of 27 PageID #: 1009



4.    Promptly upon termination of this Litigation, I will return all documents and things

      designated as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,”

      or “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE”

      that came into my possession, and all documents and things that I have prepared relating

      thereto, to the outside counsel for the Party by whom I am employed.


5.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

      Protective Order in this Litigation.


6.    I declare under penalty of perjury that the foregoing is true and correct.



Signature ____________________________________


Date ________________________________________




                                              -2-
